Citation Nr: 0825016	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for incomplete C-6 
quadriplegia with neurogenic bowel and bladder, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and alcohol dependence.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  The effective date for the grant of service connection 
for PTSD with alcohol dependence is no earlier than January 
7, 2002.

2.  The veteran's incomplete C-6 quadriplegia with neurogenic 
bowel and bladder was incurred as a result of an accident 
that took place in October 1987.

3.  There is no evidence to show, and no contention, that the 
veteran's incomplete C-6 quadriplegia with neurogenic bowel 
and bladder is a direct result of service, or is aggravated 
by his now-service-connected PTSD with alcohol dependence.


CONCLUSION OF LAW

Incomplete C-6 quadriplegia with neurogenic bowel and bladder 
was not incurred in or aggravated by active service, and was 
not incurred or aggravated secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  However, element 
(4), the requirement of requesting that the claimant provide 
any evidence in his possession that pertains to the claim, 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008). 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

The veteran's claim in this case is for service connection.  
However, he was not provided notice of what type of 
information and evidence was needed to substantiate a claim 
for a higher rating nor was he given notice of the type of 
evidence necessary to establish an effective date if this 
benefit is granted. Nevertheless, because the Board has 
herein denied the veteran's claim for service connection, the 
rating and effective date aspects of the claim are moot.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

An October 2005 VCAA letter explained the evidence necessary 
to substantiate the claim for service connection, both on a 
direct and secondary basis.  This letter also informed him of 
his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).  The 
required VCAA notice was completed prior to the initial 
adjudication.  Thus, the notice requirements of the VCAA are 
met.

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.

The Board acknowledges indications that the veteran has been 
in receipt of Social Security Administration (SSA) benefits 
for many years.  VA attempted to obtain the veteran's SSA 
records, but, in correspondence dated in September 2005, was 
informed by SSA that after an exhaustive and comprehensive 
search, SSA was unable to locate the veteran's folder.  As a 
result, the Board finds that it is reasonably certain that 
further attempts to obtain the veteran's SSA records would be 
futile.  

The veteran's contention in this case is that the October 
1987 accident that resulted in his paraplegia was a result of 
intoxication secondary to his now-service-connected PTSD with 
alcohol dependence.  However, as will be discussed further 
below, the determinative fact in this case is that the 
effective date for service connection for PTSD with an 
alcohol abuse disorder is January 7, 2002, while the accident 
that caused his paraplegia occurred in October 1987.  Because 
the veteran was not service-connected for PTSD, or any 
psychiatric disability, at the time of the accident, and had 
no claim pending for service connection for any such 
disability, his claim for service connection for residuals of 
the accident as secondary to a then-nonservice-connected 
psychiatric disability must fail as a matter of law.  See 38 
C.F.R. § 3.310.  Accordingly, the Board need not obtain a 
medical opinion as to whether the veteran's now-service-
connected PTSD with alcohol dependence caused his October 
1987 service-connected automobile accident and in turn the 
disability for which he seeks service connection in this 
case.  

More generally, the Board finds that under these 
circumstances, where the claim is based on application of the 
law to facts not in dispute, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case.  
There has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Factual Analysis

In response to the veteran's January 1971 application for VA 
compensation or pension, the RO developed and adjudicated the 
issue of entitlement to service connection for a nervous 
disorder, among other matters.  At a detailed VA psychiatric 
examination in March 1971, the diagnosis was no clinical 
level of psychiatric disease at this time.  In June 1971, the 
RO issued a rating decision that denied service connection 
for a nervous condition.  The veteran was notified of this 
decision and his appellate rights in a letter from the RO 
dated in July 1971.  The veteran did not submit a notice of 
disagreement within one year of notice of the decision, and 
the RO's decision became final.  38 U.S.C.A. § 7105 (West 
2002).

According to a report of private hospitalization, in October 
1987 the veteran was involved in a motor vehicle accident in 
which he hit a utility pole.  He left his automobile to 
evaluate the damage and subsequently fell from an embankment 
about 25 feet.  As a result, he incurred multiple trauma with 
spinal cord injury.  His blood alcohol level after the 
accident was significant, at .319.  As a result of his 
injuries, he retained primary gross movements of the upper 
and lower extremities, but finer movements had not returned.  
(See St. Elizabeth Medical Center report of hospitalization 
from October 1987 to December 1987.)  

In April 1991, the RO received the veteran's application for 
nonservice-connected pension benefits.  The RO denied the 
claim, and the veteran appealed to the Board.  In a February 
1997 decision, the Board found that the injuries incurred by 
the veteran in the fall down the embankment were the result 
of his own willful misconduct, in the form of his severe 
alcohol intoxication at the time.  The Board found that the 
veteran's incomplete paraplegia was not a disability based 
upon which nonservice-connected pension benefits could be 
warranted, for the reason that it was the result of willful 
misconduct.  The Board found that the veteran was not 
precluded from engaging in substantially gainful employment 
by reason of innocently acquired disabilities, and 
accordingly denied the veteran's claim for nonservice-
connected pension benefits.

The RO received the veteran's claim for service connection 
for PTSD on January 7, 2002.  In November 2002, the RO 
granted entitlement to service connection for PTSD, effective 
January 7, 2002.  The veteran did not submit a notice of 
disagreement within one year of notice of the effective date 
of the award of service connection, so that effective date is 
now final.  38 U.S.C.A. § 7105 (West 2002).
The RO assigned an initial rating of 30 percent for PTSD, 
effective January 7, 2002.  On March 10, 2003, the RO 
received the veteran's claim for an increased rating for PTSD 
and service connection for alcohol dependence, claimed as 
secondary to now-service-connected PTSD.  In March 2005, the 
RO extended the scope of the grant of service connection to 
PTSD with alcohol dependence, and assigned a higher rating of 
50 percent effective from March 10, 2003.

The veteran now seeks entitlement to service connection for 
the residuals of his accident in October 1987-specifically, 
for incomplete C-6 quadriplegia with neurogenic bowel and 
bladder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The veteran contends that the October 1987 accident and 
resultant disability were caused by his now-service-connected 
PTSD and alcohol dependence.  He does not contend, and there 
is no evidence to show, that his incomplete C-6 quadriplegia 
with neurogenic bowel and bladder is a direct result of 
active service, or that his service-connected PTSD and 
alcohol dependence aggravate his incomplete C-6 quadriplegia 
with neurogenic bowel and bladder.

At the time of the October 1987 accident, the veteran was not 
service-connected for PTSD or for any psychiatric disability, 
and had no claim pending for service connection for 
psychiatric disability.  There was in place a final denial 
for service connection for a nervous disorder, as a result of 
the unappealed denial of the claim by the RO in June 1971.  
The grant of service connection for PTSD is effective January 
7, 2002.  Service connection for PTSD, alcohol dependence, or 
any other psychiatric disorder, was not in effect in October 
1987, and the veteran does not dispute this fact.  

The veteran's claim of entitlement to service connection 
connection for incomplete C-6 quadriplegia with neurogenic 
bowel and bladder, claimed as secondary to service-connected 
PTSD and alcohol dependence, must therefore fail as a matter 
of law, since a claim of secondary service connection may not 
be premised on a disability incurred secondary to a 
disability for which service connection was not in effect at 
the time.  See 38 U.S.C.A. § 3.310.  To find otherwise would 
result in the impermissible result of adjudicating a claim on 
the factual basis of whether the onset of PTSD and alcohol 
dependence reaches back to October 1987, when as a matter of 
law the finally adjudicated effective date of service 
connection for these conditions is no earlier than January 7, 
2002.  As a result, the veteran's claim is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  Based on 
the foregoing, the Board finds that entitlement to service 
connection is not warranted for incomplete C-6 quadriplegia 
with neurogenic bowel and bladder, claimed as secondary to 
service-connected PTSD and alcohol dependence.

As the claim is decided based on facts that are not in 
dispute, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for incomplete C-6 
quadriplegia with neurogenic bowel and bladder, claimed as 
secondary to service-connected post-traumatic stress disorder 
and alcohol dependence, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


